       Case: 3:20-cv-00404-bbc Document #: 12 Filed: 08/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
KHALED SHABANI,
                                                         OPINION AND ORDER
                            Plaintiff,
                                                              20-cv-470-bbc
              v.

KRAIG KALKA and KENNETH BROWN,

                             Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
KHALED SHABANI

                             Plaintiff,                          20-cv-404-bbc

              v.

STATE OF WISCONSIN and WISCONSIN
DEPARTMENT OF JUSTICE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Khaled Shabani has filed notices of appeal in the above-captioned

cases, and he has not paid the appellate filing fees. This court previously permitted plaintiff

to proceed in forma pauperis in both cases. However, under 28 U.S.C. § 1915(a)(3) and

Fed. R. App. P. 24(a)(3), a party may not proceed on appeal without prepaying the filing fee

if the district court certifies that the appeal is not taken in good faith. Both of these cases

were screened and found to be frivolous. Plaintiff’s allegations were largely incomprehensible

and did not provide a plausible basis to suggest that any of the defendants had violated his

constitutional rights. An appeal of a frivolous case is not taken in good faith. Fontanez v.



                                               1
        Case: 3:20-cv-00404-bbc Document #: 12 Filed: 08/31/20 Page 2 of 2




Time Warner Cable, 618 Fed. Appx. 288, 289 (7th Cir. 2015) (“[B]ecause the district court

found that [the] suit was frivolous, it should have certified that [the] appeal was taken in bad

faith and revoked the order authorizing [the plaintiff] to proceed in forma pauperis on

appeal.”). Therefore, I will certify that the appeals in case nos. 20-cv-404-bbc and 20-cv-

470-bbc are not taken in good faith and will revoke the previous orders authorizing plaintiff

to proceed in forma pauperis.



                                           ORDER

       IT IS ORDERED that the court certifies that plaintiff Khaled Shabani’s appeals in

case nos. 20-cv-404-bbc and 20-cv-470-bbc are not taken in good faith. The court’s previous

orders authorizing plaintiff to proceed in forma pauperis are REVOKED.

       Entered this 31st day of August, 2020.

                                            BY THE COURT:

                                            /s/
                                            _______________________
                                            BARBARA B. CRABB
                                            District Judge




                                               2
